Per Curiam
This appeal is from tbe order and judgment of the United States Customs Court, D. C. Andrews International, Inc. v. United States, Reappraisement Nos. R67/18607, etc., entered July 21,1972, denying appellant’s motion for vacation of an order entered May 26, 1972, dismissing the instant five actions for lack of prosecution, for a rehearing as to the dismissal, and for permission to file a Motion to Consolidate the appeals in the instant actions with a different reappraisement appeal.
We have considered the order and the effect of the order upon appellant, and agree with the Customs Court that the dismissal of the actions for lack of prosecution was properly granted.
The order of the Customs Court is affirmed.